Order entered April 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00039-CV

                            THE CITY OF DALLAS, Appellant

                                             V.

                          THOMAS A. DAVENPORT, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-09411-K

                                         ORDER
       The Court has before it appellee’s April 22, 2013 second unopposed motion for extension

of time to file reply to appellant’s brief. The Court GRANTS the motion and ORDERS

appellee to file his brief by May 24, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE